that the remittitur date is the date that remittitur is issued, not when the
                   district court clerk files the remittitur.    Gonzales v. State, 118 Nev. 590,
                   593, 53 P.3d 901, 902 (2002). Because appellant's petition was untimely
                   and he failed to demonstrate good cause, we conclude that the district
                   court did not err in denying the petition as procedurally barred.
                   Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                                        J.
                                                        Pickering



                                                        Parraguirre

                                                       (jag,
                                                        Saitta


                   cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                         Cliff Stevenson Jackson
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                          2
(0) 1947A ceVrra